J   -S86021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA

                 v.


    GARRETT J. GAETANO

                      Appellant              :    No. 449 WDA 2016

           Appeal from the Judgment of Sentence February 25, 2016
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0013376-2015

BEFORE:      GANTMAN, P.J., MOULTON, J., and STEVENS, P.J.E.*

DISSENTING MEMORANDUM BY STEVENS, P.J.E.: FILED:                 April 4, 2017
        The circumstances of this case do not run afoul of the precedent set

forth in Birchfield v. North Dakota,              U.S.    ,   136 S.Ct. 2160, 2186,

195 L.Ed.2d 560 (2016) in which the Supreme Court of the United States

held that motorists suspected of driving under the influence "cannot be

deemed to have consented to submit to        a   blood test on pain of committing   a

criminal offense." Appellant's consent to the blood draw was valid as he was

not threatened that     a   blood draw refusal would lead to criminal penalties,

but was simply informed that        a   blood draw refusal would lead to license

suspension and other civil penalties through PennDOT. As it is unnecessary

to remand this case for further development, I respectfully dissent.




*   Former Justice specially assigned to the Superior Court.